1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                             SOUTHERN DISTRICT OF CALIFORNIA
8
9    ADAM MICHAEL STARKEY,                            Case No.: 3:17-cv-01158-JLS-KSC
10                          Plaintiff,
                                                      ORDER ALLOWING
11   v.                                               CONFIDENTIAL PHONE CALL
                                                      BETWEEN PLAINTIFF AND HIS
12
     EDWARD HERNANDEZ,                                COUNSEL
13
                            Defendant.
                                                      [Doc. No. 91]
14
15
16         Before the Court is a motion for an order allowing a confidential phone call between
17   plaintiff and his counsel. Doc. No. 91. Counsel is unable to meet with plaintiff in person
18   at Centinela State Prison due to COVID-19 related restrictions on prison visitation. Id. at
19   1. Good cause appearing, counsel’s motion is hereby GRANTED. Plaintiff Adam
20   Michael Starkey (AP1831) shall be allowed to have a confidential phone call with his
21   counsel (Lawrance A. Bohm, Kelsey K. Ciarimboli, and/or Jared M. Kaye), in accordance
22   with the protocol of Centinela State Prison.       Centinela State Prison is requested to
23   coordinate the call.
24   IT IS SO ORDERED.
25   Dated: June 23, 2021
26
27
28
                                                  1
                                                                             3:17-cv-01158-JLS-KSC
